DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant’s amendment to the specification and drawings has overcome each and every objection previously set forth in non-final office action dated 01/27/2022. Therefore, the objection has been withdrawn.
Applicant’s amendment to Claims 1, 4, 8, 13 and 18 has overcome each and every Claim objection previously set forth in non-final office action dated 01/27/2022. Therefore, the objection has been withdrawn.
The Applicant originally submitted claims 1-20 in the application. In the present response, the Applicant amended Claims 1, 4, 8, 13,  and 18. Accordingly, claims 1-20 are currently pending in the application.
Response to Arguments
Applicant’s Arguments/Remarks filled 06/27/2022, with respect to rejection of Claim 1 under 35 U.S.C. § 103 and Claims 1, 3, 5-7, 9-10, 12, 14-15 and 19-20 under nonstatutory double patenting have been fully considered, however not persuasive. 
Applicant confines his remarks on piecemeal analysis of independent Claim 1, and initially attacks the cited US 2014/0118976 to Yoshikawa, not having P-type and N-type thermoelectric elements accommodated in a core substrate, nor having one of the resin layers with a thickness that is greater than a thickness of the other resin layer. The Examiner respectfully disagrees.
In response to Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCP 1981).
As here, Yoshikawa has been cited to only teach or suggest the limitation of Claim 1 drawn to “a printed wiring board with a core substrate having an opening within the core layer, and resin insulating build up layers covering the opening” which has been properly taught or suggested by Yoshikawa in rejection of Claim 1 below,  the “P-type and N-type thermoelectric elements being accommodated in a core substrate” has been properly taught or suggested by the cited US 2015/03111420 to Akabane in rejection of Claim 1 below, and “one of the resin insulating build up layer having a thickness that is greater than a thickness of the other resin insulating build up layer” has been properly taught or suggested by the cited US 2014/0360760 to Kiwanami in rejection of Claim 1 below.
Applicant further attacks Fig 1 of Kiwanami and notes that neither Yoshikawa nor Kiwanami teach or suggest forming a resin insulating build up layers over P-type and N-type thermoelectric elements accommodated in a core substrate such that, the thickness of a resin layer covering the opening on the heat-generating element side be greater than the thickness of the resin layer covering the opening on the heat absorbing element side. The Examiner respectfully disagrees.
As mentioned above,  one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.
As here, Kiwanami has been cited to only teach or suggest “a second resin layer with a thickness that is greater than a thickness of the first resin layer” which has been properly taught or suggested by Kiwanami in rejection of Claim 1 below. 
Furthermore Claim 1 requires  “a second build-up layer configured to mount a heat-generating element thereon and comprising a second resin insulating layer such that the formed on the second resin insulating layer is formed on a second surface of the core substrate on an opposite side 15with respect to the first surface of the core substrate and covering the opening of the core substrate” which has been properly taught or suggested by Yoshikawa.  Claim 1 also requires that “a second resin insulating layer such that  the second resin insulating layer is formed on a second surface of the core substrate on an opposite side with respect to the first surface of the core substrate and covering the opening of the core substrate and has a thickness that is greater than a thickness of the first resin insulating layer” which is proper taught or suggested by Kiwanami.
Here, reference to the second resin layer having a thickness greater than a thickness of first resin layer is made to satisfy the limitation of “the second resin insulating layer being formed on a second surface of the core substrate and covering the opening at the second side of core, and having a thickness that is greater than a thickness of the first resin insulating layer formed on a first surface of the core substrate”. 
A limitation such as “thickness of a resin layer covering the opening on the heat-generating element side be greater than the thickness of the resin layer covering the opening on the heat absorbing element side” is not claimed.

Applicant further notes that, the argument above with respect to Yoshikawa and Kiwanami is also applicable to the non-statutory double patenting and request the rejection based on Kiwanami and US patent application 16,937,645 be withdrawn. 
The Examiner respectfully disagrees and notes that, Claim 1 does not directly recite “thickness of a resin layer covering the opening on the heat-generating element side be greater than the thickness of the resin layer covering the opening on the heat absorbing element side”, and reference to the second resin layer having a thickness greater than a thickness of first resin layer is made to satisfy the limitation of “the second resin insulating layer being formed on a second surface of the core substrate and covering the opening at the second side of core, and having a thickness that is greater than a thickness of the first resin insulating layer formed on a first surface of the core substrate”. 
Claim Objections
Claims 4, 8, 13 and 18 are objected to because of the following unintelligible content informalities: 
● In Claims 4, 8, 13 and 18, Lines 2-3, “the outermost first resin insulating layer” should be changed to read - - the outermost third resin insulating layer - -.
Appropriate correction is required.
● In Claims 4, 8, 13 and 18, Line 6, “the outermost second resin insulating layer” should be changed to read - - the outermost fourth resin insulating layer - -.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 3, 5-7, 9-10, 12, 14-5, 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 10, 13 and 16-17 of copending Application 16,937,645 in view of Yang et al Prior Art (US 2013/0081663) and further in view of Kiwanami et al (US 2014/0360760).
	With respect to Claim 1, Claim 1 of the '645 Application recites (Recitations of the ‘645 Application in parentheses); A printed wiring board, comprising: a core substrate comprising a core material and having an opening such that the 5opening penetrates through the core substrate; (cl. 1: verbatim);  a plurality of thermoelectric elements comprising a plurality of P-type thermoelectric elements and a plurality of N-type thermoelectric elements such that the plurality of thermoelectric elements is accommodated in the opening of the core substrate; (cl. 1: verbatim);  a first build-up layer comprising a first resin insulating layer and an outermost first 10resin insulating layer such that the first resin insulating layer is formed on a first surface of the core substrate and covering the opening of the core substrate; (cl. 1: verbatim);  and a second build-up layer comprising a second resin insulating layer and an outermost second resin insulating layer such that the second resin insulating layer is 15formed on a second surface of the core substrate on an opposite side with respect to the first surface of the core substrate and covering the opening of the core substrate (cl. 1: verbatim).
	 However ‘645 does not disclose wherein a first build-up layer configured to mount a heat-absorbing element thereon; and the second build-up layer configured to mount a heat-generating element and the second resin insulating layer has a thickness that is greater than a thickness of the first resin insulating layer.
	Instead Yang (In Fig 1) teaches wherein a first build-up layer (7) configured to mount a heat-absorbing element (9 attached to 7 connecting 3 to 5) thereon; and the second build-up (6) layer configured to mount a heat-generating element (9 attached to 6 connecting 3 to 5), (¶ 9, II. 1-11).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify ‘645 with Yang Prior Art with the first build-up layer being configured to mount a heat-absorbing element thereon and second build-up layer configured to mount a heat-generating element to benefit from excellent thermal conductivity efficiently transferring heat simultaneously away from a heat generating component (Yang, ¶ 10, II. 1-4).
	However ‘645 as modified by Yang Prior Art does not disclose wherein the second resin insulating layer has a thickness that is greater than a thickness of the first resin insulating layer.
	Instead Kiwanami (In Fig 1) teaches wherein the second resin insulating layer (61) has a thickness that is greater than a thickness of the first resin insulating layer (51), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify ‘645 with Yang Prior Art and further with Kiwanami with second resin insulating layer having a greater thickness than that of the first resin insulating layer to benefit from accommodating thicker electronic elements embedded in the core board with space around the electronic components and the via holes completely filled with resin eliminating possibilities of creating voids and warpage and reducing displacement of the electronic element in the board which may result in a poor reliability and degradation of the performance (Kiwanami, ¶ 87, II. 1-7, Lee et al (US 2011/0123808), ¶ 7, II. 1-13).
With respect to Claim 3, 7, 12 and 17, Claims 2 and 13 of the '645 Application recites (Recitations of the ‘645 Application in parentheses); wherein the first build-up layer includes an outermost first resin insulating layer formed on the first resin insulating layer and is formed such that the first resin insulating layer comprises a resin material and does not contain a core material and that the outermost first resin insulating layer comprises a 10resin material and a core material, and the second build-up layer includes an outermost second resin insulating layer formed on the second resin insulating layer and is formed such that the second resin insulating layer comprises a resin material and does not contain a core material and that the outermost second resin insulating layer comprises a resin material and a core material (cls 2 and 13: wherein the first build-up layer is formed such that the first resin insulating layer comprises a resin material and does not contain a core material and that the outermost first resin insulating layer comprises a resin material and a core material, and the second build-up layer is formed such that the second resin insulating layer comprises a resin material and does not contain a core 15material and that the outermost second resin insulating layer comprises a resin material and a core material).
With respect to Claim 5, 9, 14 and 19, Claims 5, 10 and 16 of the '645 Application recites (Recitations of the ‘645 Application in parentheses); wherein the plurality of thermoelectric elements is positioned in rows and columns in the opening of the core substrate such that the P-type thermoelectric elements and the N-type thermoelectric 25elements are alternately positioned at intersection points of the rows and the columns (cls. 5, 10 and 16: verbatim).
With respect to Claim 6, 10, 15 and 20, Claims 6 and 17 of the '645 Application recites (Recitations of the ‘645 Application in parentheses); wherein the plurality of thermoelectric elements is positioned in rows and columns in the opening of the core substrate such that the P-type thermoelectric elements and the N-type thermoelectric 25elements are alternately positioned at intersection points of the rows and the columns (cls 6 and 17: verbatim).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Yoshikawa et al (US 2014/0118976) in view of Akabane (US 2015/0311420) and further in view of Kiwanami et al (US 2014/0360760).
	Regarding Claim 1, Yoshikawa (In Fig 1) discloses a printed wiring board (10), comprising: 
a core substrate (30) comprising a core material (30z) and having an opening (20) such that the 5opening penetrates through the core substrate (30), (Fig 1); 
a first build-up layer (lower buildup layer, ¶ 45, II. 1-18) configured to mount a heat-absorbing element (mother board) thereon (¶ 46, II. 9-12) and 10comprising a first resin insulating layer (50B) such that the first resin insulating layer (50B) is formed on a first surface (S) of the core substrate (30) and covering the opening (20) of the core substrate (30), (Fig 1); and 
a second build-up layer (upper buildup layer, ¶ 44, II. 4-25) configured to mount a heat-generating element (IC chip) thereon (¶ 46, 7-9) and comprising a second resin insulating layer (50A) such that the formed on the second resin insulating layer (50A)  is formed on a second surface (F) of the core substrate (30) on an opposite side 15with respect to the first surface (S) of the core substrate (30) and covering the opening (20) of the core substrate (30), (Fig 1).
	However Yoshikawa does not disclose wherein a plurality of thermoelectric elements comprising a plurality of P-type thermoelectric elements and a plurality of N-type thermoelectric elements such that the plurality of thermoelectric elements is accommodated in the opening of the core substrate; 
	Instead Akabane (In Figs 1-4) teaches wherein a plurality of thermoelectric elements (3) comprising a plurality of P-type thermoelectric elements (3a) and a plurality of N-type thermoelectric elements (3b) such that the plurality of thermoelectric elements (3) is accommodated in the opening (hole within 4 accommodating 3), (¶ 27, II. 1-2), (Fig 4) of the core substrate (4), (¶ 27, II. 6-12). 
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yoshikawa with Akabane with plurality of thermoelectric P-type and N-type elements accommodated in the opening of the core substrate to benefit from accommodating an array of thermoelectric elements in the opening for providing precise temperature control of laser diode in a small size package with simple constitution while improving elimination heat transfer between main surfaces of the substrate which would lead to decline in the efficiency of power generation in the thermoelectric module (Akabane, ¶ 2, II. 6-12, ¶ 8, II. 5-13).	However Yoshikawa as modified does not disclose wherein the second resin insulating layer having a thickness that is greater than a thickness of the first resin insulating layer.
	Instead Kiwanami (In Fig 1) teaches wherein the second resin insulating layer (61) having a thickness that is greater than a thickness of the first resin insulating layer (51), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yoshikawa with Akabane and further with Kiwanami with second resin insulating layer having a greater thickness than that of the first resin insulating layer to benefit from accommodating thicker electronic elements embedded in the core board with space around the electronic components and the via holes completely filled with resin eliminating possibilities of creating voids and warpage and reducing displacement of the electronic element in the board which may result in a poor reliability and degradation of the performance (Kiwanami, ¶ 87, II. 1-7, Lee et al (US 2011/0123808), ¶ 7, II. 1-13).
Regarding Claim 5, Yoshikawa in view of Akabane and further in view of Kiwanami discloses the limitation of Claim 1, however Yoshikawa as modified does not disclose wherein the plurality of thermoelectric elements is positioned in rows and columns in the opening of the core substrate such that the P-type thermoelectric elements and the N-type thermoelectric 25elements are alternately positioned at intersection points of the rows and the columns.
Instead Akabane (In Figs 1-4) teaches wherein the plurality of thermoelectric elements (3) is positioned in rows and columns in the opening (hole within 4 accommodating 3), (¶ 27, II. 1-2), (Fig 4) of the core substrate (4), (¶ 27, II. 6-12) such that the P-type thermoelectric elements (3a) and the N-type thermoelectric 25elements (3b) are alternately positioned at intersection points of the rows and the columns (Fig 1).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yoshikawa with Akabane with plurality of thermoelectric P-type and N-type elements accommodated in the opening of the core substrate in rows and columns such that the P-type and N-type thermoelectric elements are alternatively positioned at intersection points of the rows and the columns to benefit from accommodating an array of thermoelectric elements in the opening for providing precise temperature control of laser diode in a small size package with simple constitution while improving elimination heat transfer between main surfaces of the substrate which would lead to decline in the efficiency of power generation in the thermoelectric module (Akabane, ¶ 2, II. 6-12, ¶ 8, II. 5-13).
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Yoshikawa in view of Akabane further in view of Kiwanami and further in view of Yoshiyuki et al (WO2017057259A1).
For the purpose of citation, Examiner used machine translation of WO2017057259A1, said translation has been provided herewith to the applicant. 
Regarding Claim 6, Yoshikawa in view of Akabane and further in view of Lee discloses the limitation of Claim 5,
However Yoshikawa as modified does not disclose wherein the rows and the columns are same numbers.
Instead Yoshiyuki (In Fig 6) teaches wherein the rows and the columns are same numbers (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yoshikawa with Akabane further with Kiwanami and further with Yoshiyuki with rows and columns to be the same number to benefit from providing high structural strength and reduce loading effect of the load by positioning high strength P-type elements at each stress corner points and the middle of the square array while improving elimination of possibility of occurrences of cracks (Yoshiyuki; “At the time of packaging, a compressive load acts on each of the thermoelectric conversion elements 3 and 4, but in this embodiment, the strength is high because the P-type thermoelectric conversion elements 3 having high strength are arranged at both ends of the row. The thermoelectric conversion element 3 can support the load at both end positions of the array, reduce the load of the load on the thermoelectric conversion element 4 having low strength, and prevent the occurrence of cracks and the like”).
Claims 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Yoshikawa in view of Akabane further in view of Kiwanami and further in view of Kawabata et al (US 2007/0119541).
Regarding Claim 7, Yoshikawa in view of Akabane and further in view of  Kiwanami discloses the limitation of Claim 1, however Yoshikawa as modified does not disclose wherein the first build-up layer 5includes an outermost first resin insulating layer formed on the first resin insulating layer and is formed such that the first resin insulating layer comprises a resin material and does not contain a core material and that the outermost first resin insulating layer comprises a resin material and a core material, and the second build-up layer includes an outermost second resin insulating layer formed on the second resin insulating layer and is formed 10such that the second resin insulating layer comprises a resin material and does not contain a core material and that the outermost second resin insulating layer comprises a resin material and a core material.  
Instead Kawabata (In Fig 1) teaches wherein the first build-up layer (112/102/170/150/151/171/181/182/183) 5includes an outermost first resin insulating layer (102) formed on the first resin insulating layer (112) and is formed such that the first resin insulating layer (112) comprises a resin material and does not contain a core material (¶ 88, II. 1-10) and that the outermost first resin insulating layer (102) comprises a resin material and a core material (¶ 89, II. 1-8), and the second build-up layer (111/101/160/161/130/185/186) includes an outermost second resin insulating layer (101) formed on the second resin insulating layer (111) and is formed 10such that the second resin insulating layer (111) comprises a resin material and does not contain a core material (¶ 88, II. 1-10) and that the outermost second resin insulating layer (101) comprises a resin material and a core material (¶ 89, II. 1-8).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Yoshikawa with Akabane further with Kiwanami and further with Kawabata with first and second resin insulating layers of the first and second build up layers comprising a resin material without a core material and the first and second outermost resin insulating layers of the first and second build up layers comprising a resin material with a core material to benefit from assuring high strength for the multilayer circuit board by protecting less stronger inner resin layers with much more stronger resin layers impregnated with a core material at the outermost resin layers of the multilayer circuit board (Kawabata, ¶ 89, II. 11-15, ¶ 90, II. 1-6).
Allowable Subject Matter
Claims 2-4 and 8-20 are objected to as being dependent upon a rejected base Claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base Claim 1 and any intervening Claims and if Claims informalities are resolved and if a correct terminal disclaimer is filed.
	The following is an examiner’s statement of reasons for allowance:
With respect to Claims 2-4 and 8-20, the allowability resides in the overall structure of the device as recited in dependent Claims 2, 8, 11 and 16 and at least in part because Claims 2, 8, 11 and 16 recite, “a plurality of second via conductors 25penetrating through the second resin insulating layer and connecting the second conductor layer to the plurality of P-type thermoelectric elements and the plurality of N-type thermoelectric elements such that each of the second via conductors has a length that is - 30 -530996US greater than a length of each of the first via conductors” in Claims 2, 11, “the second build-up layer is formed such that no via conductors penetrating through the outermost fourth resin insulating layer are formed on the plurality of second via conductors directly connected to the plurality of P-type thermoelectric elements and the plurality of N-type thermoelectric elements” in Claim 8 and “a plurality of second via conductors 15penetrating through the second resin insulating layer and connecting the second conductor layer to the plurality of P-type thermoelectric elements and the plurality of N-type thermoelectric elements, and each of the first and second via conductors has a recess portion formed on an upper surface thereof such that the recess portion in each of the second via conductors has a depth that is greater than a depth of the recess portion in each 20of the first via conductors” in Claim 16. 
The aforementioned limitations in combination with all remaining limitations of Claims 2, 8, 11 and 16  are believed to render said Claims 2, 8, 11 and 16 and all Claims dependent therefrom (Claims 3-4, 9-10, 12-15 and 17-20) patentable over the art of record. 
The closest art of record is believed to be that of Yoshikawa et al (US 2014/0118976 – hereafter “Yoshikawa”).
While Yoshikawa Fig 1 teaches many of the limitations of Claim 1 as per rejection of Claim 1 above, neither Yoshikawa, nor any other art of record, either alone or in combination, teach or suggest the above mentioned limitations of Claims 2, 11 and 16.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835